          Case 1:15-bk-11350-VK                   Doc 149 Filed 09/19/19 Entered 09/19/19 16:02:41                                       Desc
                                                   Main Document     Page 1 of 3

 Chapter 7 Trustee Name, Address, Telephone & FAX
                                                                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 David Seror
 21650 Oxnard Street
 Suite 500                                                                                               FILED & ENTERED
 Woodland Hills, CA 91367
 (818) 827-9000 Phone
                                                                                                                 SEP 19 2019
      Attorney for chapter 7 trustee                                                                       CLERK U.S. BANKRUPTCY COURT
      Chapter 7 trustee                                                                                    Central District of California
                                                                                                           BY Bever      DEPUTY CLERK




                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                    SAN FERNANDO VALLEY DIVISION
 In re:                                                                       CASE NO.: 1:15-bk-11350-VK
                                                                              CHAPTER: 7
 SHIRZAD, PEDRAM

                                                                                   ORDER ON FINAL FEE APPLICATIONS
                                                                                           ALLOWING PAYMENT OF:
                                                                                 (1) COURT AND U.S. TRUSTEE FEES; AND
                                                                                     (2) FINAL FEES AND EXPENSES OF
                                                                                      TRUSTEE AND PROFESSIONALS
                                                                                              [LBR 2016-1(c)(4)]
                                                                              DATE: September 19, 2019
                                                                              TIME: 10:30 A.M.
                                                                              COURTROOM: 301
                                                                              ADDRESS: 21041 Burbank Blvd.
                                                                                         Woodland Hills, CA 91367
                                                              Debtor(s).



The chapter 7 trustee filed a Trustee’s Final Report in this case. Applications for final compensation were filed by the
chapter 7 trustee and, if applicable, other professionals. Based on findings and conclusions made by the court, IT IS
ORDERED: Fees and expenses are approved as follows, and if not already paid may be paid:

1.   Fees: U.S. Bankruptcy Court and U.S. Trustee
     U.S. Bankruptcy Court fees (specify)
     Court Fees                                                                                  $700.00
                                                                         $
                                                                         $


     Subtotal of court fees:                                                                     $ 700.00
     U.S. Trustee fees                                                                              $ 0.00
     Total allowed court and U.S. Trustee fees                                                   $ 700.00


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 1:15-bk-11350-VK                   Doc 149 Filed 09/19/19 Entered 09/19/19 16:02:41                                       Desc
                                                 Main Document     Page 2 of 3


2.   Professional Fees and Expenses:
     a. Chapter 7 Professional Fees and Expenses:

                               Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          () Name of Professional/Profession: Gonzalez & Gonzalez Law, P.C., ATTORNEY FOR TRUSTEE
          (CH.7) (Non-Firm)
             Fees             $             30,595.00       $             27,801.00       $                   0.00     $              27,801.00
             Expenses         $               1,491.45      $              1,381.00       $                   0.00     $                1,381.00
          () Name of Professional/Profession: LEA ACCOUNTANCY, LLP, ACCOUNTANT FOR TRUSTEE
          (CH.7) (Non-Firm)
             Fees             $               9,322.00      $              9,322.00       $                   0.00     $                9,322.00
             Expenses         $                 346.61      $                  136.61     $                   0.00     $                     136.61

        Additional professional fees and expenses attached.

     b. Chapter 11 Professional Fees and Expenses (prior to conversion to chapter 7):

                               Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          (1) Name of Professional/Profession:
             Fees             $                             $                             $                            $
             Expenses         $                             $                             $                            $

        Additional professional fees and expenses attached.

3.   Trustee Fees and Expenses:
     a. Chapter 7 Trustee Fees and Expenses:

                               Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          Trustee: David Seror
             Fees             $             15,750.80       $             15,750.80       $                   0.00     $              15,750.80
             Expenses         $                   43.50     $                   43.50     $                   0.00     $                      43.50
             Bank Fees        $                    0.00     $                    0.00     $                   0.00     $                       0.00
             Bond             $                    0.00     $                    0.00     $                   0.00     $                       0.00
             Taxes            $                    0.00     $                    0.00     $                   0.00     $                       0.00

        Additional trustee fees and expenses attached.




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
        Case 1:15-bk-11350-VK                   Doc 149 Filed 09/19/19 Entered 09/19/19 16:02:41                                       Desc
                                                 Main Document     Page 3 of 3

     b. Chapter 11 Trustee Fees and Expenses (prior to conversion to chapter 7):

                               Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          Trustee:
             Fees             $                    0.00     $                    0.00    $                    0.00     $                     0.00
             Expenses         $                    0.00     $                    0.00    $                    0.00     $                     0.00
             Bank Fees        $                             $                            $                             $
             Bond             $                             $                            $                             $
             Taxes            $                    0.00     $                    0.00    $                    0.00     $                     0.00

        Additional trustee fees and expenses attached.


4. If the final dividend to creditors is the same or higher than proposed in the Trustee’s Final Report, the trustee shall
   immediately proceed with the final distribution to creditors and professionals. If the final dividend to creditors is less
   than that which was proposed in the Trustee’s Final Report, the trustee shall immediately submit to the U.S. Trustee
   an Amended Trustee’s Report of Proposed Distribution and Dividend Payments within 30 days of the entry of this
   order. Within 14 days the U.S. Trustee will review the proposed distribution and notify the trustee to proceed with the
   final distribution to creditors and professionals. The distribution to creditors and professionals shall occur at the same
   time and no later than 90 days from the entry of this order.

5.      Other:


                                                                         ###




                 Date: September 19, 2019




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
